Citation Nr: 0116410	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  00-23 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The appellant claims entitlement to VA benefits on the basis 
that his name is "registered [on] the roster of June, 
1948."  This matter comes to the Board of Veterans' Appeals 
(Board) from the VA Manila Regional Office (RO) August 2000 
determination which denied his claim of eligibility for VA 
benefits based on service.

In his October 2000 substantive appeal, the appellant 
requested a Board hearing in Washington, D.C.  He was 
scheduled to appear at such hearing on May 24, 2001 (notice 
of the hearing date was mailed to his address of record on 
March 19, 2001), but the file indicates that he failed to 
report for same.  Thus, his appeal will be processed as 
though his Board hearing request was withdrawn.  38 C.F.R. 
§ 20.702 (2000).


FINDING OF FACT

The appellant is not shown to have had any service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  


CONCLUSION OF LAW

The appellant does not meet the basic service eligibility 
requirements for VA benefits.  38 U.S.C.A. §§ 101(2), 107 
(West 1991); 38 C.F.R. §§ 3.1, 3.8, 3.203 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991).  The law also 
authorizes payment of a pension to a "veteran" who has the 
requisite service.  38 U.S.C.A. § 1521 (West 1991).  The term 
"veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  

Service in the Philippine Scouts is included for pension, 
compensation, dependency and indemnity compensation, and 
burial benefits.  38 C.F.R. § 3.8(a).  Service as a 
Philippine Scout in the Regular Army, inducted between 
October 6, 1945 and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits.  Certifications by the 
service department will be accepted as establishing 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, for compensation benefits.  This 
excludes civilians.  38 C.F.R. § 3.8.

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time and 
character of service; and, (3) in the opinion of the VA, the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

When evidence of recognized service is not submitted, or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203(c).  
The findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces, and VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also Dacoron v. Brown, 4 Vet. 
App. 115 (1993).

The appellant alleges that he had recognized service with the 
Armed Forces of the United States from April 1942 to June 
1945.  As proof of service, he submitted to the RO an October 
1999 application for compensation or pension (VA Form 21-
526).  Along with that application, he submitted a July 1993 
"certification" from the General Headquarters of the Armed 
Forces of the Philippines, indicating that his name was 
listed in the "Approved Revised Reconstructed Grla Roster of 
Hq Co 1st Bn FAIT," with date of recognition on June 28, 1945 
and no revised date of recognition (Grla Roster of 1948).  

The documentation mentioned above was not issued by the U.S. 
service department and it is not controlling on VA without 
appropriate service department certification.  Thus, in 
November 1999, verification of service from the service 
department was requested by VA.

In July 2000, the U.S. Army Reserve Personnel Center (AR-
PERSCOM or ARPERCEN) responded that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  

The appellant was fully notified of the forgoing by letter 
dated in August 2000. 

In a November 2000 memorandum for file, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the U.S. 
Armed Forces in the Far East and those who claim to have 
served in the organized guerrilla forces are maintained by 
ARPERCEN.  The RO stated that the individual records for each 
potential claimant were maintained in alphabetical order.  It 
was noted that ARPERCEN had repeatedly informed VA that, 
unless a claimant reported personal data such as a name 
different from that provided in a prior request for service 
verification, there was no value in resubmitting a request 
for reverification.  The RO explained that ARPERCEN had 
indicated that a potential claimant's service was verified by 
the records associated with his name and that, if the name 
was a common one or if there were minor discrepancies in 
spelling or middle initial, ARPERCEN would compare the 
service number, date and place of birth, and names of next of 
kin provided in the request for information with the records 
they had on file.  The RO also noted that documents issued by 
the Philippine Army or Philippine Veterans Affairs (with the 
exception of Form 23, Affidavit for Philippine Army 
Personnel) were of no value in establishing service unless 
they contained personal data that was substantially different 
than that VA had provided to ARPERCEN.  The RO indicated that 
the Philippine government had its own regulations and laws 
which permitted recognition of military service not 
recognized by the U.S. Army and their findings were not 
binding on ARPERCEN.  The RO again noted that the service 
department had certified that the appellant had no valid 
service, based on the personal information that he had 
provided.  

On the basis of the evidence of record, there is no 
demonstration of valid military service in this case.  
Inasmuch as the service department's verification of the 
appellant's service is binding on VA, the appellant is not a 
"veteran" for purposes of entitlement to VA benefits and 
has not attained status as claimant.  See Duro, 2 Vet. 
App. 530.  Thus, the appellant's claim of entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The Board further notes that as the appellant's claim has 
been found to be so fundamentally defective that it is 
subject to denial on the basis of a lack of entitlement under 
the law, there is no duty to assist him in his claim under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A).  More specifically, VCAA provides that 
there is no duty to assist when no reasonable possibility 
exists that such assistance would aid in  substantiating the 
claim.  38 U.S.C.A. § 5103A(a).


ORDER

Basic eligibility for VA benefits is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


